SIBLEY, Circuit Judge
(dissentiug).
The district judge’s impression of his duty when an instructed verdict was moved was correct rather than that he acted on afterwards. There are two questions. First, was the general rule, well established in Louisiana, that one knowingly approaching a railroad crossing must stop (unless stopping is plainly unnecessary or imprudent), look and listen for the train,1 made more stringent by the general highway Act, No. 286, Acts of 1938, p. 726. Second, does the evidence under either rule require a finding that plaintiff fell short in diligence.
1. The Act of 1938, Title 2, Section 3, Rule 17(a) is:
“It shall be the duty and obligation of every person * * * driving * * * a vehicle * * * when approaching at grade crossing of a public street, road or highway with any steam, electric, street, interurban or other railroad or tramway, operated upon fixed rails or permanent track, to, upon his own responsibility, bring such vehicle to a full and complete stop at such a place, in such a manner and for a sufficient period to enable the driver * * * to observe the approach of trains or cars thereon, by looking up and down said track in both directions and by listening therefor, and before proceeding thereon or thereover. In the event it is impossible so to do, then such *268persons shall proceed only with the greatest caution and at their peril.”
This very strong statement of what the driver must do is said to be inapplicable because of the Act No. 12 of the Acts of 1924, p. 17, Sec. 3. This act also requires the driver of the vehicle approaching a railroad crossing to stop and look for the train, but adds that in the trial of all actions to recover personal injury or property damages where the driver “may have violated any of the provisions of this act, the question of whether or not the said violation was the sole or proximate cause of the accident and injury shall be for the jury to determine regardless of the penalizing feature of this act. . That the violation of this act shall not affect recovery for damages and the question of negligence or the violation of this act shall be left to the jury; and the contributory negligence statutes of Louisiana shall apply in these cases as in other cases of negligence.” By their very terms these words apply only to “this act” of 1924 and not at all to the Act of 1938. Moreover, the later act deals with the whole subject of a vehicle approaching a railroad crossing. Its Section 16 is: “All laws or parts of laws in conflict or inconsistent herewith be, and the same are, hereby repealed, especially Act 21 of 1932.” It seems to me very plain that the Act of 1938 is now the only law on the subj ect, and it does not give any privilege to drivers who violate it. The only argument presented against this conclusion is the decision in one of the Courts of Appeal of Louisiana in Pittman v. Gif-ford-Hill and Co., 188 So. 470, 472, in which the Court ruling on the pleadings, without discussing the effect of the latter act on the Act of 1924, said the question of whether the failure to stop was a proximate cause of the accident was for the jury and that “the failure to stop * * * does not necessarily and in all events preclude recovery, unless it appears that the failure to stop was a proximate cause of the accident.” Of course; the failure to stop must be a proximate cause, or it would not be contributory negligence at all. Here proximateness cannot be denied, for if the driver had stopped four feet sooner, instead, of over the first rail of the track, there would have been no injury. Only the failure to stop was under discussion. No court has said that if the driver does not stop he need not more carefully look.
2. Wallace admits he did not stop, or see or hear the train till just as it hit him. He was, from frequent use for many years familiar with the crossing and its obstruction to his left until within 28 feet of the track. It was ten o’clock in the morning of a bright summer day. The track to his left was straight for a half mile, and coming along it was a train over a half mile long containing 88 empty freight cars. There was no weather condition to hinder sight or hearing. An uncontradicted witness for plaintiff who was observing the train said its noise could be heard for a quarter of a mile. And as for seeing, it was less than a quarter of a mile away when the view of the track became clear. The grade of the highway was ascending to the crossing, and at a speed of 10 miles the automobile could have been stopped in four feet, as Wallace says he did stop after seeing the train. Here in narrative are his statements on cross-examination:
“I have been going over this place ever since I have been driving a car, since 1925, two or three times a week and knew what obstructions might be in the way and knew the Sinclair Bulk Station was some 28 feet from the first rail. My brakes and car were in good condition, and there is nothing wrong with my hearing or sight. After I got on the bridge it wa-' upgrade to the railroad and when I got there I was going very slow; when the car came from behind the oil tanks something like a man walking pretty peart — I would not say just how fast, but I dropped down very slow and I could not hear no whistle, nor bell or nothing, and when I looked — you know a man will look- — I saw the train and put on the brake. I could not positively say I saw the train before I got on the track — I saw it and put on my brakes and it hit me all at the same time. I testified this morning I was something like four feet from the track the first I saw the train — four or five feet.”
He had at least 20 feet of clear space in which, familiar with the place, he might have stopped in safety, and looked at his leisure. He might by looking carefully and *269at once have saved himself without first stopping. His testimony is, and the truth is loo plain for dispute, that he did not stop or look till within four feet of the track when it was too late to do any good by doing either. lie was negligent by the statutory law of Louisiana and by the standard of the conduct of a prudent man at a railroad crossing known to him to be dangerous. The judge, trying a law case in a constitutional jury trial in a federal court was bound to tell the jury on request that this man cannot recover. A judgment of af-firmance disregards the law of Louisiana as laid down in the above cited cases.

 Illinois Central Railroad Co. v. Leichnor, 5 Cir., 19 F.2d 118, and Louisiana cases cited; Louisiana & Arkansas Railroad Co. v. Jackson, 5 Cir., 95 F.2d 369; Lewis v. Thompson, D.C., 47 F.Supp. 435. Late Louisiana cases from the Louisiana Courts of Appeal are: Smith v. Louisiana & A. R. Co., 10 La.App., 502, 120 So. 669; Perry v. Louisiana & A. R. Co., La.App., 142 So. 736; Pearce v. Missouri Pac. Ry. Co., La.App., 143 So. 547; Noel v. New Iberia N. & R. Co., La.App., 145 So. 377 ; Lockhart v. Missouri Pac. R, Co., La.App., 153 So. 577 ; Slayter v. Texas & P. Ry. Co., La.App., 182 So. 343. See also Gibbons v. New Orleans Terminal Co., 1 La.App. 371.